Dismissed and Memorandum Opinion filed January 24, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-01057-CR
                                     ____________

                             MARCUS TAYLOR, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 228th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1167364


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to aggravated robbery with a deadly weapon. On
September 18, 2008, the trial court deferred a finding of guilt, placed appellant on
community supervision for five years, and assessed a $1,000 fine. The State later moved
to adjudicate appellant’s guilt, and appellant entered a plea of true to the allegations in the
motion. On November 1, 2011, the trial court adjudicated appellant’s guilt and sentenced
him to confinement for eight years in the Institutional Division of the Texas Department of
Criminal Justice and assessed a $1,000 fine. On November 30, 2011, appellant mailed a
pro se notice of appeal, and it was filed on December 6, 2011. See Tex. R. App. P. 9.2(b)
(stating documents timely mailed are considered timely filed if received within ten days
after the filing deadline). We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that appellant waived the right of appeal. See Tex. R. App. P. 25.2(a)(2).
The trial court’s certification is included in the record on appeal. See Tex. R. App. P.
25.2(d).   The record contains appellant’s signed waiver of the right of appeal, and
therefore, the record supports the trial court’s certification. See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeal.


                                      PER CURIAM


Panel consists of Justices Seymore, Boyce, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                              2